Citation Nr: 1418507	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD) and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1966 to October 1968 and service in the Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

In his March 2012 notice of disagreement (NOD), the Veteran requested that his claim include both COPD and pulmonary fibrosis.  The Board therefore broadly construes the claim as a claim for service connection for a respiratory disability, to include COPD and pulmonary fibrosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 Travel Board hearing.  A transcript is associated with the record.

The Board has reviewed the physical and Virtual VA claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has COPD and pulmonary fibrosis due to in-service exposure to herbicides or asbestos.  See Transcript of Record at 2-3, 8.

VA treatment records contain competent evidence that the Veteran has diagnoses of pulmonary fibrosis and restrictive disease, and the Veteran's service personnel records (SPRs) and testimony during his May 2014 Travel Board hearing indicate that his diagnoses may be associated with his active service.  See Feb. 2011 and Aug. 2011 VA Treatment Notes; SPRs (showing service in Vietnam from April 1967 to April 1968).  The record does not, however, contain evidence sufficient to decide the claim, as the Board lacks the medical expertise necessary to determine the nature and etiology of any respiratory disability and the Veteran has not been provided a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, Memorial Physicians, and Yakima Valley Memorial, dated since January 2013. 

2. Second, conduct appropriate development to verify the Veteran's claimed exposure to asbestos while living in barracks at Fort Polk in 1967.  

3. Third, AFTER development to verify in-service exposure to asbestos is completed, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any respiratory disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies.  

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a respiratory disability, to include COPD, pulmonary fibrosis, or restrictive disease, that is etiologically related to his active service. 

The examiner MUST consider the Veteran's lay testimony regarding his conceded exposure to herbicides and any verified exposure to asbestos.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


